NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                          Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                   Submitted December 19, 2011
                                    Decided December 20,  2011

                                               Before

                                KENNETH F. RIPPLE, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 10‐3234

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

        v.                                           No. 09‐CR‐287

JEROME ALEXANDER WRIGHT,                             C. N. Clevert, Jr.,
     Defendant‐Appellant.                            Chief Judge.



                                             O R D E R

        Jerome Wright pleaded guilty to being a felon in possession of two firearms, 18
U.S.C. § 922(g)(1), and the district court sentenced him to 32 months of imprisonment.
Wright filed a notice of appeal, but his appointed counsel seeks to withdraw under Anders
v. California, 386 U.S. 738, 744 (1967), because he cannot identify a nonfrivolous issue to
pursue. Wright has not responded to his attorney’s submission. See CIR. R. 51(b). We confine
our review to the potential issue identified in counsel’s facially adequate brief. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

         Wright has informed his attorney that he does not want his guilty plea set aside. 
                                                                                         Page 2

Thus, counsel appropriately omitted from his brief any discussion of the adequacy of the
plea colloquy and the voluntariness of the guilty plea. See United States v. Knox, 287 F.3d 667,
671–72 (7th Cir. 2002).

        Counsel considers whether Wright could argue that his 32‐month sentence is
unreasonable. But the district court properly calculated the guidelines range of 30 to 37
months, and Wright’s within‐guidelines sentence is presumed reasonable. See Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Pillado, 656 F.3d 754, 772 (7th Cir. 2011).
Counsel cannot identify a reason to disturb that presumption. The court, acknowledging
Wright’s personal circumstances, commended him for returning to school and taking care of
his children. See 18 U.S.C. § 3553(a)(1). But the court explained that Wright, as a convicted
felon, needed a punishment that would reflect the danger of possessing firearms,
particularly in a home with children. See id. § 3553(a)(2). Thus, we agree with counsel that it
would be frivolous to challenge Wright’s sentence. 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.